          Case 2:20-cv-01553-KJM-CKD Document 6 Filed 10/08/20 Page 1 of 5

 1 Thomas J. D’Amato - 219174
   D'Amato Law Corporation
 2 25 Orinda Way Suite 308
   Orinda, CA 94563
 3 Telephone:    (925) 317-1300
   Facsimile:    (925) 317-3239
 4 Email: tdamato@damatolawcorp.com

 5
   Attorneys for Defendants
 6 MHR LEWIS (US) LLC, PATRICK J.
   MCHUGH, and ERIK A. BERGMAN
 7
                             UNITED STATES DISTRICT COURT
 8
                            EASTERN DISTRICT OF CALIFORNIA
 9

10

11   DAVID L. BONUCCELLI and DAVID L.          Case No: 2:20-cv-01553-KJM-CKD
     BONUCCELLI & ASSOCIATES, INC.,
12                                             STIPULATION AND ORDER TO
                   Plaintiffs                  EXTEND TIME FOR DEFENDANTS’
13                                             RESPONSIVE PLEADING
     v.
14
                                               Date:
15   MHR LEWIS (US) LLC, a law firm;           Time:
     PATRICK J. MCHUGH, an individual; ERIK    Dept. Courtroom 3, 15th Floor
16   A. BERMAN, an individual;                 Judge: Kimberly J. Mueller

17                                             Complaint Filed: 08/03/20
                           Defendants.         Trial Date: Not Set
18

19

20

21

22

23

24

25

26

27

28
                                                0
             STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS’ RESPONSIVE PLEADING
         Case 2:20-cv-01553-KJM-CKD Document 6 Filed 10/08/20 Page 2 of 5

 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          WHEREAS, Plaintiffs DAVID L. BONUCCELLI and DAVID L. BONUCCELLI &

 3 ASSOCIATES, INC. (“Plaintiffs”) filed their Complaint (Dkt. No. 1) on August 3, 2020 and

 4 thereafter served the Complaint;

 5          WHEREAS, Defendants MHR LEWIS (US) LLC, PATRICK J. MCHUGH, and ERIK A.

 6 BERGMAN (collectively “Defendants”) by and through their attorneys of record signed and returned

 7 Waivers of Service of Summons on September 2, 2020;

 8          WHEREAS, the Complaint alleges, among other things, legal malpractice against Plaintiffs’

 9 former lawyers, the Defendants. The law firm of MHR Lewis (US) LLC was retained by Plaintiffs

10 with respect to Plaintiffs’ claim for money allegedly owed by third-party 3650 REIT HOLDING

11 COMPANY LLC, a Delaware limited liability company (“3650 REIT”). Defendants dispute any

12 wrongdoing;

13          WHEREAS, the Complaint relates to two pending actions in the Sacramento County Superior

14 Court (3650 REIT Holding Company, LLC v. David L. Bonuccelli & Associates, et al., Case No. 34-

15 2020-00277329 (the “3650 REIT Action”), and David Bonuccelli, et al. v 3650 REIT et al., Case No.

16 34-2020-00277415 (the “Bonuccelli State Action”) (collectively, the “State Court Actions”);

17          WHEREAS, Plaintiffs are represented by Gavrilov & Brooks in the Complaint and in the State

18 Court Actions;

19          WHERAS, the Sacramento County Superior Court recently overruled and denied, respectively,

20 a Demurrer and Motion to Strike by Bonuccelli as to 3650 REIT’s First Amended Complaint in the

21 3650 REIT Action, but the time for Bonuccelli to Answer has not yet expired;

22          WHEREAS, 3650 REIT recently filed a Demurrer to Bonuccelli’s First Amended Complaint in

23 the Bonuccelli State Action. The 3650 REIT Demurrer will be heard on November 24, 2020;

24          WHEREAS, Defendants and Plaintiffs have begun, but have not completed, meet and confer

25 efforts respecting a Motion to Dismiss under Federal Rules of Civil Procedure, Rule 12(b)(6), against

26 all claims for failure to state a claim upon which relief can be granted; or, alternatively, a Motion to

27 Stay Proceedings. Defendants contend, and Plaintiffs are evaluating but currently dispute, that the

28
                                                         1
             STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS’ RESPONSIVE PLEADING
           Case 2:20-cv-01553-KJM-CKD Document 6 Filed 10/08/20 Page 3 of 5

 1 Complaint fails to plead a causal connection between the alleged breach of professional duty and

 2 resulting harm because of, in part, the State Court Actions. In the alternative, Defendants contend, and

 3 Plaintiffs are evaluating but currently dispute, that Defendants will be irreparably harmed if the

 4 Complaint is not stayed pending resolution of or further proceedings in the State Court Actions;

 5            WHEREAS, Defendants’ responsive pleading is currently due on October 5, 2020;

 6            WHEREAS, there has been no prior extensions granted in this action;

 7            WHEREAS, the Initial Scheduling Conference is set for December 3, 2020; and

 8            WHEREAS, the granting of an extension of time for Defendants to file a responsive pleading

 9 will allow the parties to further their meet and confer efforts, permit additional proceedings to take

10 place in the State Court Actions which may impact the Complaint and may present an opportunity for

11 the parties to resolve some or all of the issues contemplated by Defendants’ Motion to Dismiss; or,

12 alternatively, Motion to Stay.

13                                              STIPULATION

14         COMES NOW, pursuant to Local Rule 144 (Fed. R. Civ. P. 6(a)) and Judge Mueller’s Order dated
15 August 3, 2020 (Dkt. No. 4-1), at ¶8, Plaintiffs and Defendants, by and through their counsel of record,

16 STIPULATE AS FOLLOWS:

17         1. Defendants may have up to and including November 2, 2020 to file and serve a responsive
18            pleading to the Complaint; and
19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28
                                                         2
               STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS’ RESPONSIVE PLEADING
       Case 2:20-cv-01553-KJM-CKD Document 6 Filed 10/08/20 Page 4 of 5

 1    2. That, by entering this Stipulation, the Parties do not admit any factual allegation or legal

 2       conclusion and do not waive any rights, defenses, affirmative defenses, or objections, including

 3       personal jurisdiction, insufficient process, or insufficient service of process.

 4

 5    IT IS SO STIPULATED.

 6 DATED: October 7, 2020

 7                                              D’AMATO LAW CORPORATION
 8

 9                                              By ____/s/_Thomas J. D’Amato___________________
                                                   Thomas J. D’Amato
10                                                 Attorneys for Defendants
                                                   MHR LEWIS (US) LLC, PATRICK J. MCHUGH,
11                                                 and ERIK A. BERGMAN
12 DATED: October 7, 2020

13                                              GAVRILOV & BROOKS
14

15                                              By _________/s/_Gregory O’Dea__________________
                                                   Gregory O’Dea, SBN 110966
16                                                 Attorneys for Plaintiffs
                                                   DAVID L. BONUCCELLI and DAVID L.
17                                                 BONUCCELLI & ASSOCIATES, INC.
18

19

20

21

22

23

24

25

26

27

28
                                                       3
          STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS’ RESPONSIVE PLEADING
       Case 2:20-cv-01553-KJM-CKD Document 6 Filed 10/08/20 Page 5 of 5

 1                                                ORDER
 2 PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:

 3        1. Defendants may have up to and including November 2, 2020 to file and serve a responsive
 4           pleading to the Complaint; and
 5
          2. By entering their Stipulation, the Parties have not admitted any factual allegation or legal
 6
             conclusion and have not waived any rights, defenses, affirmative defenses, or objections,
 7
             including personal jurisdiction, insufficient process, or insufficient service of process.
 8

 9        IT IS SO ORDERED:

10 DATED: October 7, 2020.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
          STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS’ RESPONSIVE PLEADING
